 

EXHIBIT 10.1.1

 

LIMITED WAIVER AND

FIRST AMENDMENT TO

MASTER CREDIT AGREEMENT

This Limited Waiver and First Amendment to Master Credit Agreement (“Amendment”
or “First Amendment”) is made and entered into effective as of September 28,
2016 (the “Effective Date”), by and between ABE South Dakota, LLC, a Delaware
limited liability company (“Borrower”), and AgCountry Farm Credit Services, PCA,
a federal production credit association organized under the Farm Credit Act of
1971, as amended (“Lender”) for the purpose of amending the Master Credit
Agreement between Borrower and Lender dated as of December 29, 2015 (the “Master
Agreement”).

RECITALS

A.

Concurrently herewith, Borrower and Lender are entering into that certain Third
Supplement to Master Credit Agreement (2016 Term Loan), pursuant to which Lender
will provide financing to fund a portion of Borrower’s purchase and installation
of certain corn oil extraction equipment. Borrower’s investment in such
equipment will cause Borrower’s Capital Expenditures to exceed annual
limitations under the Credit Agreement; and, subject to the terms hereof, Lender
agrees to a one-time increase the annual Capital Expenditures limitation as
necessary accommodate the investment.

B.

Borrower has requested an amendment to the Master Agreement to eliminate its
obligation to maintain a certain Owner’s Equity Ratio; and, subject to the terms
hereof, Lender agrees to eliminate such requirement under the Master Agreement.

C.

Borrower and Lender are parties to that certain Post-Closing Agreement dated
December 29, 2015, pursuant to which Borrower agreed to obtain from Land O’Lakes
Purina Feed LLC (now known as Land O’Lakes Purina Nutrition LLC) (referred to
herein as “LOL Purina”) an amendment to an existing easement benefiting Borrower
and a subordination agreement benefiting Lender.  Borrower is unable to obtain
such easement and subordination agreement; and, subject to the terms hereof,
Lender agrees to waive such requirements of the Post-Closing Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Amendment, the Parties agree as follows:

1.Definitions.  Capitalized terms used herein without definition have the
meanings specified in the Master Agreement.

2.Temporary Amendment of Capital Expenditures Covenant.  For the year ending
September 30, 2016, Borrower may make Capital Expenditures in an amount not to
exceed $3,000,000, notwithstanding Section 5.03 of the Master
Agreement.  Borrower’s maximum Capital Expenditure authorization under such
Section 5.03 of the Master Agreement shall revert to $2,000,000 for all years
ending after September 30, 2016.

 

 

--------------------------------------------------------------------------------

 

3.Elimination of Owner’s Equity Ratio Covenant.  Section 5.04 of the Master
Agreement is deleted in its entirety and replaced with “Reserved.”

 

 

4.Consent and Limited Waiver of Certain Covenants.  Lender hereby waives
Borrower’s obligations to deliver the lease subordination agreement and
recordable easement or amendment to an existing easement, each from LOL Purina,
under paragraphs 4 and 5, respectively of the Post Closing Agreement.

5.Representations; Events of Default.  In order to induce Lender to execute this
Amendment, Borrower, as of the date of this Amendment, hereby: (a) makes and
renews the representations and warranties contained in Article III of the Master
Agreement, and (b) certifies to Lender that there are no existing Defaults or
Events of Default.

6.Purina Lease Covenants.  Borrower agrees to maintain its Ground Lease dated
May 1, 1998, as amended effective July 16, 2004, with Land O’Lakes Purina Feed
LLC, as lessor, in full force and effect, shall promptly notify Lender of any
termination thereof, and shall permit no amendment thereto without the prior
written consent of Lender.

7.General.  On and after the effectiveness of this Amendment, each reference in
the Master Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Master Agreement, and each reference in the Loan
Documents to the Master Agreement or the Credit Agreement, shall mean the Master
Agreement or the Credit Agreement, as the case may be, as amended by this
Amendment.  Except to the extent amended by this Amendment the Credit Agreement
shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects.

9.Expenses and Fees.  Borrower shall pay or reimburse the Lender for attorneys’
fees and costs of Lender’s legal counsel in connection with the preparation,
execution, delivery and consummation of this Amendment and the transactions and
documents related to or contemplated hereby. Borrower agrees to pay to Lender an
amendment fee of $10,000.

 

10.Counterpart Signatures.  This Amendment may be executed by each party in one
or more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one binding document.

 

 

[Signature Page to Follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
and delivered as of the Effective Date.

 

BORROWER:

ABE SOUTH DAKOTA, LLC

By:___/s/ Richard R. Peterson_____________________

Name: Richard R. Peterson

Title: President and Chief Executive Officer

 

LENDER:

AGCOUNTRY FARM CREDIT SERVICES, PCA

By:__/s/ Randolph L. Aberle_______________________

Name: Randolph L. Aberle
Title:  Senior Vice President

Agribusiness and Capital Markets

 

Signature Page to First Amendment to Master Credit Agreement

 